Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 1 of 47 Page ID
                                #:163668




                EXHIBIT 7
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 2 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%-%0>%-:%<"=$?.%@'%%A:A:
                                    #:163669



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  PAICE LLC,                                      §
                                                  §
                 Plaintiff,                       §
  v.                                              §
                                                  §       CIVIL ACTION NO. 2:04-CV-211
  TOYOTA MOTOR CORP., et al.,                     §
                                                  §
                 Defendants.                      §

                              MEMORANDUM OPINION & ORDER

         Before the Court are Paice and Toyota’s Post-Hearing Proposed Findings of Fact and

  Conclusions of Law. Dkt. Nos. 261, 263 & 264. Also before the Court is the transcript and evidence

  from the remand hearing on prospective damages, which was held on July 21, 2008. See Dkt. Nos.

  253-256 (minutes, exhibit list, witness list, and transcript). Having considered the papers in light

  of the testimony, evidence, and relevant case law, the Court hereby establishes an ongoing royalty

  rate, as a percentage of wholesale vehicle price, of 0.48% on each Toyota Prius, 0.32% on each

  Toyota Highlander, and 0.26% on each Lexus RX400h sold for the remaining life of U.S. Patent No.

  5,343,970 (’970 Patent).

                                         I. BACKGROUND

         Paice filed this lawsuit in June 2004, alleging patent infringement by three of Toyota’s

  vehicles—the Toyota Prius, Toyota Highlander SUV, and Lexus RX400h SUV. Dkt. No. 1. A jury

  determined, in December of 2005, that Paice’s ’970 Patent was valid and infringed by Toyota under

  the doctrine of equivalents; the jury awarded Paice $4,269,950 in damages for Toyota’s past

  infringement. See Dkt. No. 199. The Court subsequently denied both parties’ motions for judgment

  as a matter of law (Dkt. Nos. 208 & 209). Dkt. Nos. 225 & 226.

                                                  -1-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 3 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%&%0>%-:%<"=$?.%@'%%A:AA
                                    #:163670



          In light of the Supreme Court’s decision in eBay, Inc. v. MercExchange, LLC, 547 U.S. 388

  (2006), this Court denied Paice’s motion for a permanent injunction (Dkt. No. 207). Dkt. No. 227;

  Paice LLC v. Toyota Motor Corp. (Paice I), No. 2:04-CV-211, 2006 WL 2385139 (E.D. Tex. Aug.

  16, 2006), aff’d in part, vacated in part, and remanded, 504 F.3d 1293 (Paice II) (Fed. Cir. 2007),

  cert. denied, 128 S.Ct. 2430 (2008). The Court entered its Final Judgment August 16, 2006. Dkt.

  No. 228. The Court awarded damages for past infringement in the amount found by the jury and

  established, dividing the jury’s lump-sum damages award for past infringement by the number

  infringing vehicles sold, an ongoing royalty rate of $25 per infringing vehicle for the remaining life

  of the ’970 Patent. Id.

          Both parties contested issues on appeal. Toyota challenged the infringement verdict while

  Paice challenged both the lack of a literal infringement finding and the imposition of an ongoing

  royalty by the Court. Paice II, 504 F.3d at 1296. The Federal Circuit affirmed the infringement

  verdict under the doctrine of equivalents as well as the Court’s denial of Toyota’s motion for

  judgment as a matter of law on this issue. Id. at 1312. Likewise, the Federal Circuit affirmed the

  verdict of no literal infringement and the Court’s denial of Paice’s cross-motion for judgment as a

  matter of law on this issue. Id. at 1313.

          With respect to the ongoing royalty rate, because this Court did not provide a basis in its

  judgment for the $25 per vehicle ongoing royalty, the Federal Circuit was “unable to determine

  whether the district court abused its discretion in setting the ongoing royalty rate.” Paice II, 504 F.3d

  at 1315. “Accordingly, we think it prudent to remand the case for the limited purpose of having the

  district court reevaluate the ongoing royalty rate. Upon remand, the court may take additional

  evidence if necessary to account for any additional economic factors arising out of the imposition


                                                    -2-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 4 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%>%0?%-:%<"=$@.%A'%%B:B;
                                    #:163671



  of an ongoing royalty.” Id. “[T]he district court may wish to allow the parties to negotiate a license

  amongst themselves regarding future use of a patented invention before imposing an ongoing royalty.

  Should the parties fail to come to an agreement, the district court could step in to assess a reasonable

  royalty in light of the ongoing infringement.” Id. at 1315; see id. at 1317 (requiring the district court

  to afford the parties an opportunity to set the rate, but noting the court retains jurisdiction to impose

  a rate if the parties cannot agree) (Rader, J., concurring). The Circuit additionally concluded that

  Paice failed to show that the Court’s imposition of an ongoing royalty rate without a jury finding for

  prospective damages, violated Paice’s Seventh Amendment rights. Id. at 1316.

           As the Circuit recommended, the Court has given the parties full and fair opportunity to set

  their own ongoing royalty rate. See Paice, LLC v. Toyota Motor Corp., No. 2:07-CV-180, Dkt. No.

  38, at 25-26, 30, 35 (transcript of hearing on Paice’s Motion to Strike wherein both parties stated

  they had been through a mediation session and other discussions and had exhausted efforts to set an

  ongoing royalty rate).1          Unfortunately, the parties were unable to reach an agreement. Id.

  Accordingly, on July 21, 2008, the Court held a one-day evidentiary hearing on the ongoing royalty

  issue. See Dkt. Nos. 253-256 . The Court herein undertakes the task of determining the appropriate

  ongoing royalty rate, in accordance with the Federal Circuit’s guidance.


           1
              In relevant part, the transcript reads: “The Court: Have the parties had what they considered to be adequate
  time and effort to try to resolve this issue of future royalties? M r. Cordell: Certainly on the part of Paice we believe we
  have, your honor. W e believe that the mediation that we attempted in December was that effort and, you know, the
  parties gave it the full day and we gave it the old college try.” Paice, LLC v. Toyota Motor Corp., No. 2:07-CV-180, Dkt.
  No. 38, at 26.

            “The Court: W ell, let me also ask you the first question. Do you feel that more time is needed to try to follow
  the directives of the Federal Circuit, or do you feel those have been exhausted in trying to work through this issue? Mr.
  Badenoch: I think we have realistically done our best for now. There may be something that comes along that’s going
  to change the perception. Generally, the parties have been reasonably, you know, amicable about calling each other up
  when they think there’s something that might break something, you know. . . . The Court: I just want to make sure the
  parties are satisfied we have followed the directives of the Circuit. Mr. Badenoch: Correct, your honor, I think that we
  have.” Id. at 30.

                                                              -3-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 5 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%)%0>%-:%<"=$?.%@'%%A:;(
                                    #:163672



                                              II. LEGAL PRINCIPLES

           The Supreme Court, in eBay, reversed the Federal Circuit’s general rule that favored the

  imposition of permanent injunctions in patent cases. 547 U.S. at 394. In place of the Federal

  Circuit’s general rule, the Supreme Court reinstated the four-factor test for injunctive relief that has

  been applied for quite some time in other areas of the law. Id. Since eBay, various courts have

  struggled with the equitable concept of prospective damages in lieu of the patentee’s “right to

  exclude,”2 when injunctive relief is not appropriate under the eBay four-factor framework.3

           The Federal Circuit has made it clear that damages for past infringement are separate and

  distinct from damages for future acts of infringement and may require different royalty rates given

  the change in the parties’ legal relationship, among other factors. Paice II, 504 F.3d at 1317 (Rader,

  J., concurring); Amado v. Microsoft Corp., 517 F.3d 1353, 1362 (2008) (“There is a fundamental

  difference, however, between a reasonable royalty for pre-verdict infringement and damages for

  post-verdict infringement. Prior to judgment, liability for infringement, as well as the validity of the

  patent, is uncertain, and damages are determined in the context of that uncertainty. Once a judgment

  of validity and infringement has been entered, however, the calculus is markedly different because

  different economic factors are involved.” (citations omitted)).

           District courts have frequently looked to Georgia-Pacific Corp. v. United States Plywood

  Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970) for guidance on reasonable royalty damages assessment.



           2
               See 35 U.S.C. § 154(a)(1) (“Every patent shall contain a short title of the invention and a grant to the patentee
  . . . the right to exclude others from making, using, offering for sale, or selling the invention . . . .) (emphasis added).

           3
               See, e.g., Bernard H. Chao, After eBay, Inc. v. MercExchange: The Changing Landscape for Patent
  Remedies, 9 M IN N . J.L. S CI. & T ECH 543 (2008); George M Newcombe, et al., Prospective Relief for Patent Infringement
  In a Post-eBay World, 4 N.Y.U. J.L. & B U S . 549 (2008); Eric Keller, Note, Time-Varying Compulsory License:
  Facilitating License Negotiation for Efficient Post-Verdict Patent Infringement, 16 T EX . I NTELL. P RO P . L.J. 427 (2008).

                                                               -4-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 6 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%>%0?%-:%<"=$@.%A'%%B:;-
                                    #:163673



  See also Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538, 1555, 1567, 1577 (Fed. Cir. 1995)

  (approving of the Georgia-Pacific analysis for determining reasonable royalty damages). The

  Georgia-Pacific Court set forth fifteen factors to be considered in a reasonable royalty analysis. Id.

  at 1120. The central premise underlying the Georgia-Pacific analysis is that of a fictional

  hypothetical negotiation occurring at the time infringement began, between a willing licensor and

  willing licensee for the technology-at-issue. See id.

         Many of the factors noted by the Georgia-Pacific Court are also seemingly applicable to an

  ongoing royalty rate analysis. A post-judgment, ongoing royalty negotiation, however, is logically

  different from the pre-trial hypothetical negotiation discussed in Georgia-Pacific. In the case of an

  ongoing royalty, the hypothetical negotiation occurs post-judgment; therefore, the “willing licensee”

  in this negotiation is an adjudged infringer, unlike the situation described in Georgia-Pacific.

         In many ongoing royalty negotiations, the threat of a permanent injunction serves as a big

  stick, essentially framing negotiation in terms of how much an adjudged infringer would pay for a

  license to continue its infringing conduct. However, when an injunction is not proper under eBay,

  the question instead becomes: what amount of money would reasonably compensate a patentee for

  giving up his right to exclude yet allow an ongoing willful infringer to make a reasonable profit?

  See Georgia-Pacific, 318 F. Supp. at 1120 (factor 15). It is under this modified Georgia-Pacific

  framework that the Court proceeds.

                                          III. DISCUSSION

         A.      The Jury’s Damages Award for Toyota’s Past Infringement

         The jury found for Paice in this lawsuit and awarded, for past infringement, the sum of

  $3,348,475 for the Prius vehicle and $921,475 for the Highlander and Lexus RX400h vehicles, for


                                                   -5-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 7 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%5%0>%-:%<"=$?.%@'%%A:;&
                                    #:163674



  a grand total of $4,269,950. Dkt. No. 199. Although the Court felt the jury’s award was low, neither

  party moved the Court with regard to the amount of damages.4 Both parties filed motions for

  judgment as a matter of law, but neither motion addressed the amount of damages awarded by the

  jury. See Dkt. Nos. 208 & 209. Paice additionally filed a motion for permanent injunction, but did

  not challenge the damages award in that motion either. See Dkt. No. 207. Having heard no

  challenge to the jury’s damages assessment, the Court, after denying Paice’s motion for permanent

  injunction and both parties’ motions for judgment as a matter of law, entered a final judgment,

  assessing damages for past infringement in the amount found by the jury. Feeling itself bound by

  the jury’s award, the Court carried that amount forward, dividing it by the number of infringing

  vehicles sold, to establish an ongoing royalty rate of $25 per infringing vehicle. See Dkt. No. 228.

           At the time final judgment was entered, the Court made no assessment regarding the

  reasonableness or propriety of using the jury’s award of damages for past infringement as the basis

  for an ongoing royalty rate. The Court acknowledges that, while it could speculate, there is no way

  to know for sure what formed the basis of the jury’s lump-sum monetary award for past

  infringement. Accordingly, in light of the direction provided by the Federal Circuit, it is impossible

  for the Court to determine, without considering additional evidence and testimony, whether the jury’s

  damages award for past infringement, as calculated on a per-vehicle basis, will appropriately

  compensate Paice for Toyota’s ongoing and willful infringement.



           4
               The Court acknowledges that it has the authority to order a new trial when a damages award is either
  inadequate or excessive. See Fed. R. Civ. P. 59(d) (“court, on its own, may order a new trial for any reason that would
  justify granting one on a party’s motion”); Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 434-33 (1996).
  However, in order to do so, the Court must find that the damages award lacks rational connection to the evidence such
  that it “shocks the conscience” of the Court. See Haley v. Pan Am. World Airways, Inc., 746 F.2d 311,317 (5th Cir.
  1984). Such was not the case here. See General Mills, Inc. v. Calumet Harbor Terminals, Inc., 47 F.R.D. 189, 190-91
  (N.D. Ill. 1969) (court cannot grant a new trial for low jury damages assessment unless it is arbitrary and unreasonable).

                                                             -6-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 8 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%:%0>%-:%<"=$?.%@'%%A:;B
                                    #:163675



         Toyota argues, under Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363 (2008), that the

  jury’s damages award for past infringement may appropriately be used as the ongoing royalty rate.

  Although the Court does not disagree with Toyota’s general premise, the Court disagrees with

  Toyota that Innogenetics applies to the facts of this case. Innogenetics involved a situation where

  the jury clearly awarded damages for past infringement as well as prospective damages for future

  infringement. 512 F.3d at 1380. Such is not the case here as the jury only awarded lump-sum

  damages for Toyota’s past infringement; the jury did not consider the issue of prospective relief. See

  Dkt. Nos. 198 (jury instructions) & 199 (verdict form). The Court finds that changed circumstances

  in this case warrant a different ongoing royalty rate.

         B.      Changed Circumstances

         The parties’ damages and technical experts used widely divergent approaches to analyze the

  ongoing royalty rate issue. Paice’s damages expert, Dr. Troxel, conducted a new hypothetical

  negotiation after the legal status of the parties had changed as a result of the jury’s verdict and

  Court’s final judgment. Dkt. No. 263, at 10-11. On the other hand, Toyota’s damages expert, Dr.

  Rapp, started with the deduced jury royalty as a baseline and then adjusted it downward based on

  post-judgment changes in Toyota’s “incremental hybrid profit.” Dkt. No. 261, at 25.

         The parties apparently agree that the ongoing royalty rate should be considered in light of a

  post-judgment hypothetical negotiation. Compare Dkt. No. 263, at 10-11 (arguing that August 17,

  2006 is the proper date to use for the ongoing royalty hypothetical negotiation) with Dkt. No. 261,

  at 23 (arguing the hypothetical negotiation should be analyzed as of August 2006). What the parties

  seem to primarily disagree about is how the jury’s damages award for past infringement should

  factor into the new calculus and what other factors, if any, should be considered.


                                                   -7-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 9 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%>%0?%-:%<"=$@.%A'%%>:;)
                                    #:163676



           The Court finds, for the reasons set forth below, that neither party’s approach is completely

  persuasive. The Court agrees for the most part with the factors to be considered in an ongoing

  royalty analysis set forth by Paice, but the Court finds two significant faults with Paice’s analysis.

  The Court also finds Toyota’s “incremental hybrid profit” approach is fundamentally flawed in

  several respects.

                     1.       Toyota’s Approach

           A systemic flaw throughout Toyota’s analysis is its overt failure to consider the change in

  the legal status of the parties that resulted from the verdict and judgment in this case. Toyota

  essentially contends the pre-trial negotiation back in 2003 and the post-judgment negotiation in 2006

  are identical except for Toyota’s changed “incremental hybrid profits.” Toyota never considers the

  fact that its continued infringement is willful and that a new lawsuit by Paice would likely result in

  treble damages and could potentially be considered an exceptional case.5 Rather, Toyota contends

  that because the Court denied Paice’s motion for a permanent injunction, the determination of an

  ongoing royalty should be “considered through the same legal framework as the reasonable royalty

  analysis for past damages.” Dkt. No. 261, at 22.

           The Court finds both Paice II and Amado counsel otherwise. Both the majority and

  concurrence in Paice II instructed the district court on remand to consider the changed circumstances


           5
              It seems that Paice could easily show, by clear and convincing evidence, that Toyota’s continued infringement
  constitutes action “despite an objectively high likelihood that its actions constituted infringement of a valid patent.” See
  In re Seagate Tech., LLC, 497 F.3d 1360, 1371 (Fed. Cir. 2007) (en banc). See id. at 1381 (“Among the available
  [enhanced damages] remedies are treble damages for willful infringement.” (citing Aro Mfg. Co. v. Convertible Top
  Replacement Co., 377 U.S. 476, 508 (1964))). See also 35 U.S.C. § 285 (providing that trial court may in exceptional
  cases award reasonable attorneys fees to the prevailing party); Serio-US Indus., Inc. v. Plastic Recovery Techs. Corp.,
  459 F.3d 1311 (Fed. Cir. 2006) (“Exceptional cases usually feature some material, inappropriate conduct related to the
  matter in litigation, such as willful infringement, fraud or inequitable conduct . . . .”); nCube Corp. v. Seachange Int’l,
  Inc., 436 F.3d 1317 (Fed. Cir. 2006) (“Criteria for declaring a case exceptional include willful infringement, bad faith,
  litigation misconduct, and unprofessional behavior.” (citation omitted)).

                                                              -8-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 10 of 47 Page ID
  !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%;%0>%-:%<"=$?.%@'%%A:;B
                                     #:163677



  in light of the ongoing infringement. See Paice II, 504 F.3d at 1315 (“Should the parties fail to come

  to an agreement, the district court could step in to assess a reasonable royalty in light of the ongoing

  infringement. . . . The district court should also take the opportunity on remand to consider the

  concerns Paice raises about the terms of Toyota’s permissive continuing use.” (emphasis added));

  id. at 13115-17 (Rader, J., concurring). Toyota contends Amado is inapt because a permanent

  injunction was imposed in that case. Dkt. No. 261, at 21. The Court disagrees. Injunction or no

  injunction, pre-suit and post-judgment licensing negotiations are necessarily different due at least

  to the change in legal status of the parties. Once judgment is entered, ongoing infringement by the

  adjudged infringer is willful; that factor, along with the potential for enhancement, the potential

  impact of res judicata, and many additional factual factors significantly change the ongoing royalty

  negotiation calculus.

          Second, Toyota contends it could implement a non-infringing alternative for somewhere

  between $5 to $17 per vehicle. Dkt. No. 261, at 18-19. Toyota further contends that “the Court may

  consider the availability to Toyota of a non-infringing alternative and the cost to implement the

  same.” Id. at 25. Toyota claims the Court should not consider such costs as they are “not related to

  the value of Paice’s invention.” The Court disagrees. Further, the costs to retool its factories would

  necessarily be part of “the cost to implement the [non-infringing alternative],” which Toyota agrees

  should be considered by the Court. See Dkt. No. 261, at 25. Indeed, Toyota fails to explain how it

  could “implement” the non-infringing alternative without incurring the cost of retooling its factories.

  However, Toyota fails to consider switching costs in its calculations regarding the alleged non-

  infringing alternative. See id. at 18-19, 25. In a post-judgment negotiation, where the licensee is

  an adjudged infringer and continues to willfully infringe by choice, the cost of switching to an


                                                    -9-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 11 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%-(%0>%-:%<"=$?.%@'%%A:;5
                                     #:163678



  alternative design is a factor that the parties would consider in arriving at an appropriate ongoing

  royalty rate.

           Third, to arrive at an ongoing royalty rate, Toyota adjusts the jury’s award for past

  infringement proportionally based on Toyota’s post-judgment “incremental hybrid profit,” which

  represents “the benefit it derives from selling hybrid vehicles as compared to non-hybrids.” Dkt. No.

  261, at 25. However, this method fails to account for the change in legal status of the parties, fails

  to consider Toyota’s entire product line, and fails to consider the fact that Toyota can raise prices to

  compensate for increased costs. Toyota seems to suggest that if it decided to sell all of its hybrid

  vehicles at cost, thereby shifting all of its profit to its non-hybrid vehicles, it should no longer be

  required to pay any royalties to Paice. Indeed, Dr. Rapp concluded that due to increased raw

  materials costs, any profits attributable to the Toyota SUV models (Highlander and Lexus) are

  cancelled out—the royalty rate for these SUV vehicles alone should be zero. See Dkt. No. 256, at

  112:13–114:3; 224:25–229:15. Dr. Rapp then averaged these SUV “zeros” in with his royalty

  calculation for the Prius ($20.68), to arrive at a weighted average royalty per vehicle of $15.78. Id.6

  Dr. Rapp never considered the fact that Toyota could simply choose to raise its prices and pass along

  any increased costs to the consumer; Toyota is in control, at least in part, of its “incremental hybrid

  profits,” especially considering that demand for its vehicles substantially exceed supply. See Dkt.

  No. 256, at 89:11-18.

           It is easy to play a shell game with profits and costs; the Court finds Toyota’s “incremental

  hybrid profit” analysis takes advantage of such a game. Toyota’s position is that the $25 royalty for



           6
             The Prius accounts just over 76% of all the infringing sales, while the SUVs account for the remainder. See
  Dkt. No. 265, at 113:1–25; id. at 226:6–229:15.

                                                          -10-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 12 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%--%0>%-:%<"=$?.%@'%%A:;:
                                     #:163679



  past damages should actually be reduced to $16 on an ongoing basis because Toyota has experienced

  increased costs and is no longer making as much profit on the infringing vehicles that is attributable

  to“hybridness.” See Dkt. No. 261, at 25.7 However, Toyota controls its pricing as well as its

  conduct; if Toyota’s hybrid vehicles are no longer profitable, it can choose to cease its infringing

  conduct or simply pass increased production and material costs along to the consumer.

           Fourth, Toyota additionally claims its analysis is bolstered by consideration of two license

  agreements: a Toyota-GE agreement and a Toyota-Ford agreement. Dkt. No. 261, at 11-15.

  However, the Court finds these agreements do not account for the changed legal relationship between

  Toyota and Paice in this case and that neither of the license agreements cover technology that is as

  valuable as that covered by Paice’s ’970 Patent. The Ford license covers the early Prius I

  technology, which has been abandoned by Toyota in favor of the technology covered by Paice’s

  patent. See Dkt. No. 256, at 54:14–60:3. Further, Ford is not an adjudged infringer of any of

  Toyota’s patents—that agreement was therefore unrelated to a jury’s finding of infringement and

  award of damages. As for the GE Agreement, it also was not related to any adjudication of

  infringement and covers technology that is not even used in the infringing vehicles. See id. at

  33:23–34:2, 47:7-23, 179:13–180:16; Plaintiffs’ Exh. 307.

           In sum, the Court finds Toyota’s incremental hybrid profit analysis unsupported by these

  license agreements and ultimately unpersuasive at best.




           7
             Even though Toyota’s damages expert did not testify at trial (Dr. Jarosz), Paice’s expert, Dr. Troxel, criticized
  Dr. Jarosz’s reasonable royalty calculation for Toyota’s past infringement of $50. See Dkt. No. 256, at 23-24.

                                                             -11-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 13 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%-&%0>%-:%<"=$?.%@'%%A:;A
                                     #:163680



                 2.      Paice’s Approach

         Paice first analyzes the differences between the jury’s damages award for past infringement

  and an award of ongoing royalties for continued infringement. Dkt. No. 263, at 11-17. Paice

  concludes, and the Court agrees, that significant changes justify reconsideration of an ongoing

  royalty. First, the change in the legal relationship between the parties justifies a different ongoing

  royalty rate. Toyota is now an adjudged infringer of a valid patent, according to the jury and this

  Court’s final judgment. That verdict and judgment has been affirmed on appeal. Paice II, 504 F.3d

  at 1316. Toyota’s continued infringement is both voluntary and intentional. Failing to take into

  account the change in legal relationship between the parties would be manifestly unjust to Paice.

  See Panduit Corp. v. Stahlin Bors. Fibre Works, Inc., 575 F.2d 1152, 1158-59 (6th Cir. 1978)

  (“Determination of a reasonable royalty, after election [of risking an infringement finding] cannot

  without injustice, be treated as though the infringer had elected [to negotiate a license] in the first

  place.”). Failing to consider the parties’ changed legal status would create an incentive for every

  defendant to fight each patent infringement case to the bitter end because without consideration of

  the changed legal status, there is essentially no downside to losing.

         Second, Paice notes that the price of oil, and thus gasoline, has skyrocketed since this case

  has been remanded—the price per barrel of oil reaching as high as $143. Paice contends, and the

  Court agrees, that higher oil and gas prices make the fuel efficiency advantages of the Paice

  technology even more valuable. Dkt. No. 263, at 18. The rise in gasoline prices has significantly

  increased Toyota’s hybrid sales, which have more than doubled for the Prius. Dkt. No. 265, at

  88:18–89:7. In fact, Toyota’s hybrid sales have grown from 4,700 units per month at the time of the

  first hypothetical negotiation to 13,000 per month in 2006 and over 20,000 per month in 2008. Id.


                                                   -12-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 14 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%->%0?%-:%<"=$@.%A'%%B:;;
                                     #:163681



  at 89:19–90:2. This calculates to be nearly a 450% increase. Additionally, as a result of using

  Paice’s technology, Toyota has been able to capture about 80% of new hybrid customers. Id. at

  88:18–89:7. The Court acknowledges that oil prices have abated somewhat but hybrid technology

  continues to be a hot topic with the consuming public because gas prices may once again rise to these

  spectacular levels. These facts altogether indicate the overwhelming popularity and commercial

  success of Toyota’s hybrid vehicles. See Georgia-Pacific, 318 F. Supp. at 1120 (factor 8).

         Third, modifications to federal fuel efficiency laws, such as the Corporate Average Fuel

  Economy (CAFE) standards, mandate that automakers increase fleetwide gas mileage to 35 miles

  per gallon by 2020. See Energy Independence and Security Act of 2007, Pub. L. No. 110-140, §102,

  121 Stat. 1492, 1499; Dkt. No. 256, at 88:15-17. When considering Toyota’s vehicle fleet as a

  whole, there is little doubt that Toyota’s offering of hybrid vehicles helps it meet the CAFE

  standards. These facts indicate Paice’s technology has value to Toyota well beyond mere profit. See

  Georgia-Pacific, 318 F. Supp. at 1020 (factors 11& 15).

         Fourth, Toyota’s dominance in the hybrid industry and the popularity of its infringing

  vehicles have enhanced Toyota’s reputation as a “green” company. Dkt. No. 265, at 93:17–94:25.

  The demand for Toyota’s hybrid vehicles has been so high that some dealers have been holding

  raffles to allow customers to bid on buying a vehicle; demand for Toyota’s hybrids far exceeds

  supply and that increased demand ultimately helps Toyota sell non-hybrid vehicles. Id. at 89:11-18;

  94:18-25. These facts indicate Toyota’s hybrid vehicles, which employ Paice’s technology, generate

  sales of non-hybrid vehicles as well as accessories, warranties, and other add-ons. See Georgia-

  Pacific, 318 F. Supp. at 1120 (factors 6 & 8).




                                                   -13-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 15 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%-)%0>%-:%<"=$?.%@'%%AA((
                                     #:163682



         Fifth, Toyota has introduced new hybrid vehicles, which Paice contends also infringe its

  patent. See Dkt. No. 6, Paice LLC v. Toyota Motor Corp., No. 2:07-CV-180 (E.D. Tex.) (amended

  complaint alleging, inter alia, that Toyota’s new hybrid vehicles, the Toyota Camry, Lexus GS450h

  and Lexus LS600h infringe its ’970 Patent). Although these vehicles have not at this time been

  adjudged to infringe, the fact that Toyota has introduced new hybrid models employing the same,

  or very similar technology, is evidence of the extent to which Toyota has made use of Paice’s

  invention. See Georgia-Pacific, 318 F. Supp. at 1120 (factor 11). Further, Toyota abandoned the

  technology it employed in the first Prius, which did not use Paice’s technology, in favor of the

  Prius II and subsequent vehicles that do use the Paice technology. See Dkt. No. 256, at 54:14–60:3.

  This conduct indicates the advantages of Paice’s technology over the previous technology utilized

  by Toyota. See Georgia-Pacific, 318 F. Supp. at 1120 (factor 9).

         In his ongoing royalty analysis, Dr. Troxel began with a baseline royalty rate of 2.25% of the

  hybrid powertrain value by applying the 25% Rule of Thumb to Toyota’s overall profit margin of

  9%. Dkt. No. 263, at 17. After considering previously-mentioned factors in addition to Paice’s

  preferred licensing range ($100-$200), Dr. Troxel concluded that the appropriate royalty is 2% of

  the powertrain value, in which he included the value of the internal combustion engine (ICE). Id.

  Although the Court agrees with most of the factors Dr. Troxel considered in support of his royalty

  rate, the Court finds two parts of his analysis problematic.

         First, Dr. Troxel failed to consider the jury’s award for past damages in his reasonable royalty

  analysis. Although Dr. Troxel considered a number of factors relating to the changed circumstances

  between the pre-infringement hypothetical negotiation and the post-judgment hypothetical

  negotiation, he failed to consider the jury’s damages award.


                                                  -14-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 16 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%->%0?%-:%<"=$@.%A'%%BB(-
                                     #:163683



           Second, Dr. Troxel included the value of the internal combustion engine (ICE) in the value

  of powertrain that he used as the basis for his recommended royalty. The Court finds the ICE should

  not be included in the powertrain value because (1) the ICE alone is only indirectly related to

  “hybridness,” as evidenced by the Toyota-Nissan agreement wherein Nissan purchases hybrid

  powertrains from Toyota but uses its own ICE as well as the other Toyota non-hybrid vehicles; and

  (2) the ICE portion of the powertrain value is 25-40%, which overshadows the more relevant “core”

  hybrid features. See Dkt. No. 265, at 105:6-12; Plaintiff’s Exh. 107.

                     3.        Court’s Findings

           Even though a permanent injunction may no longer be proper in many patent cases in light

  of eBay, an ongoing royalty rate must still adequately compensate a patentee for giving up his right

  under the law to exclude others from making, using, selling, offering for sale or importing his

  invention. That is, the law must ensure that an adjudged infringer who voluntarily chooses to

  continue his infringing behavior must adequately compensate the patent holder for using the patent

  holder’s property. Anything less would be manifestly unjust and violate the spirit, if not the letter,

  of the U.S. Constitution and the Patent Act.8 Additionally, the Court must be mindful in this case

  that establishing an ongoing royalty rate has a significant impact on Paice’s ability to license its

  technology to others and effectively precludes an exclusive licensing arrangement.9 The licensing

  terms must be fair to both parties, but the fact that Toyota is an adjudged infringer who chooses to

  continue infringing simply cannot be ignored.


           8
             See U.S. C O N ST . art. I, § 8 (“Congress shall have the power to . . . promote the progress of science and useful
  arts, by securing for limited times to authors and inventors the exclusive right to their respective writings and
  discoveries) (emphasis added). Under this authority, Congress has protected certain “discoveries” through the Patent
  Act. See 35 U.S.C. §§ 1–376.

           9
               See Georgia-Pacific, 318 F. Supp. at 1120 (factor 3).

                                                              -15-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 17 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%-5%0>%-:%<"=$?.%@'%%AA(&
                                     #:163684



          The Court finds the changed factual and legal circumstances, as previously discussed, justify

  application of the 25% Rule of Thumb to Toyota’s profit margin of 9%, thereby yielding a royalty

  rate of 2.25%. However, the jury’s award for past damages, when divided by the number of

  infringing vehicle sales, counsels in favor of a reduction. Likewise, although the Toyota hybrid

  vehicles undoubtedly contribute to the success of the entire Toyota product line and help Toyota

  meet the CAFE standards, the Court finds the royalty rate should also be decreased because Toyota,

  as a general matter, makes less profit on its hybrid vehicles than its non-hybrid vehicles. See Dkt.

  No. 256, at 234. Therefore, based on these two factors, the Court reduces the 2.25% royalty rate by

  1/3, yielding a royalty rate of 1.5%. Finally, the Court finds the ICE should not be included in the

  royalty base because it is not a core component of Paice’s invention. Thus, the 1.5% should be

  applied to the hybrid powertrain value exclusive of the ICE, which has been determined to be $6,500

  by Dr. Troxel. See Dkt. No. 248, Exh. B at 23. Taking 1.5% of $6500 yields a per- vehicle ongoing

  royalty of $98.

          The Court finds this rate is reasonable, takes into account the changed legal and factual

  circumstances occurring since the first hypothetical negotiation, and will adequately compensate

  Paice for Toyota’s continued infringement. This rate also accounts for the jury’s award for past

  infringement and the lower profit margin Toyota generally receives on its hybrid vehicles. To adjust

  for inflation, allow for the use of publicly-available documents for verification, and keep clever

  powertrain cost accounting from changing the royalty, the Court has scaled the ongoing royalty as

  a percentage of wholesale vehicle price.10 The result is less than 0.5% of the wholesale price for



          10
              See Dkt. No. 248, Exh. B at 55 (invoice prices of $20,419 for the Prius, $30,329 for the Highlander, and
  $37,894 for the Lexus RX400h).

                                                         -16-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 18 of 47 Page ID
 !"#$%&'()*+,*((&--*./%%%.0+12$34%&55%%%/67$8%()9-:9(;%%%<"=$%-:%0>%-:%<"=$?.%@'%%AA(B
                                     #:163685



  each of the vehicles—specifically, 0.48% for the Prius, 0.32% for the Highlander, and 0.26% for the

  Lexus RX400h. These royalty rates continue to allow Toyota to make a reasonable profit. The

  Court additionally notes that Toyota continues to have the option of ceasing its infringing use of the

  Paice technology or raising prices to pass along the royalty to its consumers.

                                          V. CONCLUSION

         On remand, the Court has given the parties full and fair opportunity to set their own ongoing

  royalty rate. Having failed to come to an agreement, the Court finds, based on the evidence

  submitted at the evidentiary hearing, that significant changes in the legal relationship between the

  parties as well as other economic factors justify the imposition of a different royalty rate to

  compensate Paice for Toyota’s continued, voluntary, and willful infringement. After considering

  the expert testimony, as well as the jury award, the Court concludes the appropriate ongoing royalty

  rate, which automatically adjusts for inflation is as follows: 0.48% of the wholesale price for each

  Toyota Prius, 0.32% for each Toyota Highlander, and 0.26% for each Lexus RX400h sold after final

  judgment was entered for the remaining life of the ’970 Patent.

         An Amended Final Judgment consistent with this Opinion & Order is entered

  contemporaneously herewith.




                                                  -17-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 19 of 47 Page ID
                                 #:163686




                 EXHIBIT 8
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 20 of 47 Page ID
                                 #:163687




               UNITED STATES INTERNATIONAL TRADE COMMISSION
                                Washington D.C.


                                                             )
 In the Matter of                                            )
                                                             )       Inv. No. 337-TA-688
 CERTAIN HYBRID ELECTRIC VEHICLES                            )
 AND COMPONENTS THEREOF                                      )
                                                             )


                      NOTICE OF COMMISSION DETERMINATION
                       TO REVIEW AN INITIAL DETERMINATION
                            AND ON REVIEW TO AFFIRM

 AGENCY:        U.S. International Trade Commission.

 ACTION:        Notice.

 SUMMARY: Notice is hereby given that the U.S. International Trade Commission has
 determined to review the final initial determination (“ID”) issued by the presiding administrative
 law judge (“ALJ”) on May 21, 2010, granting, on the basis of issue preclusion, complainant’s
 motion for summary determination regarding validity of the patent in suit. On review, the
 Commission has determined to review the ID, and on review to affirm.

 FOR FURTHER INFORMATION CONTACT: Sidney A. Rosenzweig, Office of the General
 Counsel, U.S. International Trade Commission, 500 E Street, S.W., Washington, D.C. 20436,
 telephone (202) 708-2532. Copies of non-confidential documents filed in connection with this
 investigation are or will be available for inspection during official business hours (8:45 a.m. to
 5:15 p.m.) in the Office of the Secretary, U.S. International Trade Commission, 500 E Street,
 S.W., Washington, D.C. 20436, telephone (202) 205-2000. General information concerning the
 Commission may also be obtained by accessing its Internet server (http://www.usitc.gov). The
 public record for this investigation may be viewed on the Commission's electronic docket
 (EDIS) at http://edis.usitc.gov. Hearing-impaired persons are advised that information on this
 matter can be obtained by contacting the Commission’s TDD terminal on (202) 205-1810.

 SUPPLEMENTARY INFORMATION: The Commission instituted this investigation on
 October 5, 2009, based on a complaint filed by Paice LLC (“Paice”) of Bonita Springs, Florida.
 74 Fed. Reg. 52258-59 (Oct. 9, 2009). The complaint named as respondents Toyota Motor
 Corporation of Japan and two U.S. subsidiaries (collectively “Toyota”). The complaint alleges
 infringement by certain Toyota hybrid vehicles of claims of U.S. Patent No. 5,343,970 (“the ’970
 patent”).
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 21 of 47 Page ID
                                 #:163688




 In late 2005, the Eastern District of Texas found that certain Toyota hybrid vehicles infringed
 claims of the ’970 patent. Paice and Toyota have contended throughout this investigation that
 the Texas action must be afforded preclusive effect, though they have disagreed as to the
 operation and effect of the preclusion. On November 25, 2009, Paice moved – on the basis of
 claim preclusion and/or issue preclusion – for summary determination that the accused products
 infringe the ’970 patent and that the ’970 patent is valid and enforceable. On December 22,
 2009, Toyota opposed Paice’s motion and cross-moved for summary determination terminating
 the entirety of the investigation on the basis of claim preclusion. Paice opposed Toyota’s cross-
 motion.

 On March 3, 2010, the ALJ issued Order No. 6, which granted Paice’s motion (as an ID) and
 denied Toyota’s cross-motion (as a non-ID order). With regard to the ID portion of Order No. 6,
 the ALJ concluded that all of the factors necessary for claim preclusion had been met with regard
 to validity, enforceability and infringement. Toyota petitioned for review of the ID, which Paice
 and the IA opposed.

 On April 2, 2010, the Commission determined to review Order No. 6. The Commission reversed
 the ALJ’s finding that claim preclusion prevented relitigation only of Toyota’s defenses, while
 taking no position on other applications of claim preclusion. The Commission also took no
 position on the question of issue preclusion, and remanded the matter to the ALJ. Comm’n Op.
 15 (Apr. 2, 2010).

 On remand, the ALJ allowed a new round of briefing on the application of issue preclusion to
 this investigation. On April 12, 2010, Paice moved for summary determination that issue
 preclusion prevents relitigation of invalidity. On April 19, 2010, Toyota opposed Paice’s motion
 only as to whether it should be permitted to relitigate questions of obviousness under 35 U.S.C. §
 103. That same day, the Commission investigative attorney filed a response in support of Paice.

 Having examined the record of this investigation, the Commission has determined to review the
 ID.

 On review, the Commission affirms the ID. In addition to the reasoning set forth in Order No.
 11, which the Commission adopts, the Commission finds that if – contrary to the view of the
 ALJ and the Commission – KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) can
 constitute a change in the law for purposes of providing an exception to issue preclusion, see
 Restatement (Second) of Judgments § 28(3) (1982), then Toyota has not satisfied its burden to
 support an exception to issue preclusion in this case. This supplemental basis for affirming the
 ID will be set forth in a separate Commission Opinion.




                                                 2
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 22 of 47 Page ID
                                 #:163689




 The authority for the Commission’s determination is contained in section 337 of the Tariff Act of
 1930, as amended (19 U.S.C. § 1337), and in sections 210.42-.45 of the Commission’s Rules of
 Practice and Procedure (19 C.F.R. §§ 210.42-.45).

        By order of the Commission.


                                                     /s/
                                             Marilyn R. Abbott
                                             Secretary to the Commission


 Issued: June 22, 2010




                                                3
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 23 of 47 Page ID
                                 #:163690


                 UNITED STATES INTERNATIONAL TRADE COMMISSION
                                  Washington D.C.


                                                                       )
   In the Matter of                                                    )
                                                                       )        Inv. No. 337-TA-688
   CERTAIN HYBRID ELECTRIC VEmCLES                                     )
   AND COMPONENTS THEREOF                                              )
   -----------------------------------)
                                        COMMISSION OPINION

            The Commission instituted this investigation on October 5, 2009, based on a

   complaint filed by Paice LLC ("Paice") of Bonita Springs, Florida, under section 337 of the

   Tariff Act of 1930, as amended, 19 U.S.C. § 1337 ("section 337,,).1 The complaint named as

   respondents Toyota Motor Corporation of Japan and two of its U.S. subsidiaries (collectively

   "Toyota"). The complaint alleges infringement by certain Toyota hybrid vehicles of claims

   of U.S. Patent No. 5,343,970 (issued Sept. 6, 1994) ("the '970 patent").

           This matter returns to the Commission on a second summary determination of

   preclusion by the Administrative Law Judge ("ALJ"). We present a limited summary of the

   facts. A full background discussion of this investigation is provided in our Commission

   Opinion dated April 2, 2010, 2 which addressed the applicability of claim preclusion to

   Toyota's defenses. The present initial determination ("ID") (Order No. 11) (May 21, 2010)

     and by extension, this opinion - involves issue preclusion.




            1 See Complaint ofPaice LLC Under Section 337 of the Tariff Act of 1930, As Amended (Sept. 3,
   2009); 74 Fed Reg. 52258-59 (Oct. 9, 2009).
           2 Commission Op. (Apr. 2, 2010) ("Apr. 2010 Op."); see also Notice of Commission Determination to
   Review an Initial Determination and on Review to Reverse and Remand (Apr. 2, 2010).
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 24 of 47 Page ID
                                 #:163691


            Approximately six years ago, Paice sued Toyota for infringement of certain claims of

   the '970 patent. Paice LLC v. Toyota Motor Corp. et ai., No. 2:04-CV-2II-DF (E.D. Tex.).

   A jury found that Toyota infringed the '970 patent and awarded damages. The district judge

   denied an injunction and instead ordered forward-looking royalties. The Court of Appeals

   for the Federal Circuit affirmed this arrangement, PaiGe LLC v. Toyota Motor Corp., 504

   F.3d 1293 (Fed. Cir. 2007), although the exact dollar value of that compulsory license is still

   in dispute. In this investigation, Paice asserts the same patent claims against Toyota, but

   accuses Toyota vehicles newer than those that were expressly at issue in the district court.

   Paice has argued that the district court judgment precludes certain Toyota defenses in the

   instant investigation on the basis of claim preclusion and issue preclusion.

            On April 2, 2010, the Commission reversed the ALl's summary determination that

   the doctrine of claim preclusion prevented respondent Toyota from arguing noninfringement,

   invalidity or unenforceability of the asserted patent claims. Apr. 2010 Op. at 15. The

   Commission noted in its opinion that it took no position on the application of the doctrine of

   issue preclusion to this investigation. Id. On remand from the Commission, the ALJ issued

   an ID granting Paice's motion to bar, on the basis of issue preclusion, relitigation of the

   validity of the '970 patent. 3 Order No. 11 at 9. On June 1,2010, Toyota petitioned for




             3 Pake filed its motion on November 2S, 2009. Pake LLC's Mot. for Summ. Determination Re
   Infringement, Validity and Enforceability (Nov. 2S, 2009). After the Commission's April 2, 20lO order, the
   ALJ allowed further briefing on issue preclusion. Paice has conceded that there can be no issue preclusion as to
   unenforceability because Toyota never raised unenforceability in the district court action. See Apr. 2010 Op. IS
   n.lS. Toyota has admitted in this investigation that the accused products operate in essentially the same way as
   those at issue in the district court, which forecloses relitigation of infringement. See Order No.9 at 2 n.2 (Apr.
   8,20lO). Thus, while infringement is precluded and enforceability is not, neither is at issue in the present ID.




                                                         -2-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 25 of 47 Page ID
                                 #:163692


   review of Order No. 11, only as to obviousness, 35 U.S.C. § 103, and not as to other bases

   for invalidity.4 Paice and the Commission Investigative Attorney (IA) oppose the petition.

           There is no genuine dispute that Paice made out a prima facie case for issue

   preclusion. And there is also no genuine dispute that the ALJ set forth a correct recitation of

   the law. What is in dispute is the application of an exception to issue preclusion. That

   exception governs situations where an intervening change in the law warrants the retrial of

   issues previously adjudged. The intervening authority in this case is the Supreme Court's

   decision in KSR International Co. v. Telejlex Inc., 550 U.S. 398 (2007), and the question is

   whether that case relaxed the test for obviousness such that Toyota should be allowed to re-

   mount a defense of obviousness here. See Restatement (Second) of Judgments § 28(3)

   (1982) ("Restatement") (exception to issue preclusion where "a new determination is

   warranted in order to take account of an intervening change in the legal context or otherwise

   to avoid inequitable administration of the law").

           In Order No. 11, the ALJ found that KSR does not create an intervening change in the

   law for purposes of issue preclusion. We agree with the ALJ, affirm Order No. 11, and

   incorporate it here by reference. In addition to the reasons set forth by the ALJ in Order No.

   11, the Commission finds further grounds for granting Paice' s motion for summary

   determination. The Commission finds that even if - contrary to the view of the ALJ and the

   Commission - KSR constitutes a change in the law for purposes of providing an exception to




           4 Toyota Resp'ts' Pet. for Review of the May 21, 2010 Initial Determination Granting Compl'ts' Mot.
   for Summ. Determination Re Validity Based on Issue Preclusion (June 1,2010) ("Toyota Pet.").



                                                      -3-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 26 of 47 Page ID
                                 #:163693


   issue preclusion, Toyota has not satisfied its burden to support an exception to issue

   preclusion in this case. 5

            The Commission finds that Toyota has not raised any genuine issues of material fact

   in opposition to Paice's motion, either in its submissions to the ALlor to the Commission.

   See 19 C.F.R. § 21O.18(b), (c). Instead, Toyota relies only on what it believes to be an

   erroneous jury instruction in the Texas action and some ofPaice's statements at trial. Toyota

   Pet. 9-11. However, mere error in a jury instruction, while enough in some cases to warrant

   a new trial on direct review, cannot suffice to enable collateral review of a final judgment.

   See Order No. 11 at 8. In any event, the Texas jury instruction did not require an express

   motivation to combine, and the Supreme Court in KSR recognized that many pre-KSR

   decisions -likely with the same jury instruction as the district judge read to the Paice v.

   Toyota jury - applied the obviousness test correctly. KSR, 550 U.S. at 419. Toyota points to

   no proof from the verdict form or elsewhere that its obviousness argument failed for want of

   an express motivation to combine. Under these circumstances, the Commission finds it

   inappropriate to rely on speculation to frustrate the repose provided by issue preclusion.

            The Commission further finds that Toyota knew or should have known to challenge

   the obviousness determination directly in its district court litigation instead of collaterally

   here. Among other developments, numerous prominent briefs to the Supreme Court urging

   the reversal of the appellate decision in KSR - including the brief of the United States, the

   brief of twenty-four intellectual-property law professors, and the briefs of industry -



             5 See Restatement § 27 cmt. c at 253 ("the burden of showing changed or different circumstances
   should be placed on the party against whom the prior judgment is asserted"); § 28 cmt. c at 276 ("an intervening
   change in the relevant legal climate may warrant reexamination of the rule oflaw applicable as between the
   parties" in some instances of significant competitive disadvantage or manifestly inequitable administration of
   the laws) (emphasis added).



                                                        - 4-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 27 of 47 Page ID
                                 #:163694


   preceded Toyota's Rule 59 deadline (some preceded the trial altogether). Under such

   circumstances, where a party chooses not to preserve or pursue an appealable matter     and

   the decisions in Alza Corp. v. Mylan Laboratories, Inc., 464 F.3d 1286 (Fed. Cir. 2006) and

   DyStar Textilfarben GmbH & Co. v. CH Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006)

   evidence the appealability   it is unreasonable to argue that there is manifest inequity. The

   courts have rejected similar arguments under far more compelling circumstances. See, e.g.,

   Federated Dep 't Stores, Inc. v. Moitie, 452 U.S. 394,400-01 (1981).

          Validity of claims 11 and 39 of the '970 patent was determined as between these

   parties in the district court action and cannot be relitigated here. While the Commission

   agrees with Order No. 11, for the reasons set forth herein, the Commission has determined to

   review that ID, and on review to affirm.



          By order of the Commission.




                                                Marilyn . A ott
                                                Secretary to the Commission


   Issued: June 22, 2010




                                               -5-
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 28 of 47 Page ID
                                 #:163695
     CERTAIN HYBRID ELECTRIC VEHICLES AND                  337-TA-688
     COMPONENTS THEREOF

                               CERTIFICATE OF SERVICE

    I, Marilyn R. Abbott, hereby certify that the attached COMMISSION OPINION has
    been served by hand upon the Commission Investigative Attorney, Erin D. E. Joffre,
    Esq., and the following parties as indicated, on
                                 June 23, 2010




                                               Marilyn R.      0  Secretary
                                               U.S. Internatio a Trade Commission
                                               500 E Street, SW
                                               Washington, DC 20436




     On behalf of Complainant Paice LLC:

     Ruffin B. Cordell, Esq.                                     ( ) yia Hand Delivery
     FISH&RICHARDSON P.C.                                        (..1Via Overnight Mail
     1425 K Street, NW, Suite 1100                               ( ) Via First Class Mail
     Washington, DC 20005                                        ( ) Other: _ _ __

     On behalf of Respondents Toyota Motor Corporation;
     Toyota Motor North America, Inc.; and, Toyota Motor
     Sales, U.S.A., Inc.:

     Marcia H. Sundeen, Esq.                                     ( ) yla Hand Delivery
     KENYON & KENYON LLP                                         ( ..(via Overnight Mail
     1500 K Street, NW                                           ( ) Via First Class Mail
     Washington, DC 20005                                        ( ) Other: _ _ __
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 29 of 47 Page ID
                                 #:163696




                 EXHIBIT 9
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 30 of 47 Page ID
                                 #:163697
                                         PUBLIC VERSION


               UNITED STATES INTERNATIONAL TRADE COMMISSION
                                Washington, D.C.

 In the Matter of

 CERTAIN HYBRID ELECTRIC                                Inv. No. 337-TA-688
 VEHICLES AND COMPONENTS
 THEREOF


ORDER NO. 16:          INITIAL DETERMINATION GRANTING JOINT MOTION TO
                       TERMINATE INVESTIGATION BASED ON SETTLEMENT
                       AGREEMENT

                                          (July 22,2010)

       On July 19, 2010, complainant Paice LLC and respondents Toyota Motor Corporation,

Toyota Motor North America, Inc. and Toyota Motor Sales, U.S.A., Inc. (collectively "Toyota")

filed a joint motion to terminate the investigation on the basis of a settlement agreement.

(Motion Docket No. 688-030.)

       The Commission's Rules provide that "[a]ny party may move at any time for an order to

terminate an investigation in whole or in part as to any or all respondents on the basis of a

settlement, a licensing or other agreement ... " 19 C.F.R. § 210.21 (a)(2); see also Certain

Organizer Racks And Products Containing Same, Inv. No. 337-TA-466, Order No.7 at 2,

February 19, 2001.

       In the instant investigation, the motion to terminate is based on a settlement agreement

between Paice and Toyota. In accordance with Commission Rule 210.21 (b), the parties filed a

public version of the Settlement Agreement, attached herein as Appendix A. The motion further

states, consistent with Commission Rule 210.21(b)(1), that there are "no other agreements,

written or oral, express or implied, between the parties concerning the subject matter of this
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 31 of 47 Page ID
                                 #:163698
                                         PUBLIC VERSION


Investigation." (Motion at 1-2.) The Settlement Agreement appears to resolve the dispute

between Paice and Toyota.

       Commission Rule 21 O.50(b)(2) provides that in the case of a proposed termination by

settlement agreement or consent order, the parties may file statements regarding the impact of

the proposed termination on the public interest, and the administrative law judge may hear

argument, although no discovery may be compelled, with respect to issues relating solely to the

public interest. 19 C.F.R. § 210.50(b)(2). In any initial determination terminating an

investigation by settlement agreement or consent order, the administrative law judge is directed

to consider and make appropriate findings regarding the effect of the proposed settlement on the

public health and welfare, competitive conditions in the United States economy, the production

of like or directly competitive articles in the United States, and United States consumers. Id. In

their motion, Paice and Toyota assert that termination of this investigation is in the public

interest. (Motion at 2.) Staff does not dispute this representation. (Staff Resp. at 1-3.)

       Based on the pleadings filed in connection with the motion to terminate the investigation,

the ALl finds that there is no indication that termination of this investigation based on the

Settlement Agreement would have an adverse impact on the public interest. The ALl fmds that

termination of this investigation does not impose any undue burdens on the public health and

welfare, competitive conditions in the United States economy or United States consumers.

       Accordingly, it is the Initial Determination that the joint motion to terminate this

investigation be GRANTED. This initial determination, along with supporting documentation, is

hereby certified to the Commission.

       Pursuant to 19 C.F.R.§ 21 0.42(h), this Initial Determination shall become the

determination of the Commission unless a party files a petition for review of the Initial




                                                 2
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 32 of 47 Page ID
                                 #:163699
                                        PUBLIC VERSION


Determination pursuant to 19 C.F.R. § 210.43(a), or the Commission, pursuant to 19 C.F.R. §

210.44, orders, on its own motion, a review of the Initial Determination or certain issues herein.



SO ORDERED.
                                               C       Theodore R. Essex
                                                       Administrative Law Judge




                                                 3 .
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 33 of 47 Page ID
                                 #:163700
                               PUBLIC VERSION




                    APPENDIX A

             PUBLIC VERSION .




                                     4
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 34 of 47 Page ID
                                 #:163701


                                        PUBLIC VERSION



                 UNITED STATES lNTERNATIONAL TRADE COMMISSION
                             WASHINGTON, D.C. 20436

                               Before the Honorable Theodore R Essex
                                      Administrative Law Judge




       In the Matter of

       CERTAIN HYBRID ELEClRIC                            Investigation No. 337-TA-688
       VEIllCLES AND COMPONENTS
       THEREOF



      JOINT MOTION TO TERMINATE THE INVESTIGATION BASED ON SETTLEMENT


             Pursuant to the United States International Trade Commission's Rules of Practice

      and Procedure,      C.F.R. §§ 21021(a)(2) and 21 0.21 (b), Complainant Paice LLC

      ("Paice") and Respondents Toyota Motor Corporation, Toyota Motor North America, Inc.

     and Toyota Motor Sales, U.S.A., Inc. (collectively, "Toyota") respectfully move for

     issuance of an initial determination tenninating this mvesti.gation based on a settlement

     reached between the private parties. In addition, the parties jointly request the

     Administrative Law Judge to suspend the hearing and remaining deadlines in this

     Investigation until the joint motion to terminate is :finally ruled upon by the Commission.

             The tenns of the settlement are set forth in the Settlement Agreement. The

     Settlement Agreement contains confidential business information of the private parties.

     The parties further state that there is no other agreement, written or oral, express or
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 35 of 47 Page ID
                                 #:163702

                                           PUBLIC VERSION


      implied, between them concerning the subject matter of this Investigation.. Because

      Commission policy and the public interest generally favor settlements, and termination

      based on a settlement agreement is routinely granted, the parties urge that this joint motion

      to terminate the investigation based on a settlement be granted.




             Dated: July Lf-.2010




              r   E. Badenoch
                 ock                                         Linda Kordziel
          Kenyon & Kenyon                                    Ahmed J. Davis
          One Broadway                                       FISH & RICHARDSON P.C.
          New York, New York 10004-1050                      1425 K Street, N.W., 11th Floor
          Phone: (212) 425-7200                              Washington, DC 20005
          Fax: (212) 425-5388                                (202) 783-5070
                                                             (202) 783-2331

           Attorneys for Respondents Toyota                  Attorneys for Complainant Paice LLC
           Motor Corporation, Toyota Motor North
           America, Inc., and Toyota Motor Sales,
           USA, Inc.
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 36 of 47 Page ID
                                 #:163703

                                                     PUBLIC VERSION




                                                      r
                   This Settlement Agrcem.eot Agreement") is enfi::red into as of July 19, 2010
          \fhe Effcdive Date"'}. by and Qetwccn Paice ll.Cand Toyota Motor CmpOIaIion. by and
          through t:bcir duly antbnrlml repreScntativcs

                     WHEREAS. there are CUIICIlfly pending the following IiIigatioos bc:tween Paice
          and Toyota: (a) PaiJ:e.ILCv. Toyota Motor Corp. et aI. Ovil Adion No.2.-il4-cv-21l-
          DF ("'Paice   rl    togdber with an apilcaI ofthat mattcr in Appeal Nu:m.bec 2009-1399
          bc::fi:m: the llnit¢d Statr:s Comt of .Appeals :fui: the Fcdc:raI CimJit. Civil htion No. 2.-07-
          cv-l80-DF f"1"aia Ir'J. andGvil Action No. 2.iJ8-0i-261-DF (",Paice lIlj bcfuJ:e the
          U.s. Di'st:rict                the :aastem DfStrlct of Texas (oo1Jcctivcly. the "TeXas
          Uti"ga•            and Ih\ In ni. Cetiilin Ilybritl ElecIiic Vehide:s and
                              ..   \UJ
                                 . ".               .
                                                                                __ ........
                                                                                     T'I._......F
                                                                                            <-41/.
                       No..;m-TA-688             lIs..              Tmdc Ctmuni-;sitm {the"ITC
          Iitigatfnnj.Wbcrem Paice bas asserted CCIfain claims and Toyota has asserted certain
          dt:f'eris...sand

          ***    REDACTED           ***
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 37 of 47 Page ID
                                 #:163704

   Certain Hybrid Electric Vehicles and Components Thereof                        337-TA-688



                                    CERTIFICATE OF SERVICE
   I hereby certify that copies ofthe foregoing JOINT MOTION TO TERMINATE THE
   INVESTIGATION BASED ON SETTLEMENT were served upon the following parties as
   indicated on this 20th day ofJuly, 2010.


  Marilyn R. Abbott, Secretary                  o Via Hand Delivery
  U.S. International Trade Commission           o Via Overnight Federal Express Delivery
  500 E Street, S.W., Room 112                  o Via First Class Mail
  Washington, D.C. 20436                        o Via Facsimile
                                                [8] Via Electronic Service


  Honorable Theodore R. Essex (2 copies)        [8] Via Hand Delivery
  U.S. International Trade Commission           o Via Overnight Federal Express Delivery
  500 E Street, S.W., Room 317                  o Via First Class Mail
  Washington, D.C. 20436                        o Via Facsimile
  Email: tamara.lee@usitc.gov                   [8] Via Electronic Mail


  Erin D.E. Joffre, Esq.                        o Via Hand Delivery
  Office of Unfair Import Investigations        o Via Overnight Federal Express Delivery
  U.S. International Trade Commission           o Via First Class Mail
  500 E Street, S.W., Suite 401                 o Via Facsimile
  Washington, D.C. 20436                        [8] Via Electronic Mail
  Email: erin.joffre@usitc.gov


  Counsel for Complainant Paice LLC

  Ruffin B. Cordell, Esq.                       o Via Hand Delivery
  Linda Liu Kordziel, Esq.                      o Via Overnight Federal Express Delivery
  Ahmed J. Davis, Esq.                          o Via First Class Mail
  Jeffrey R. Whieldon, Esq.                     o Via Facsimile
  Jonathan R. Putman, Esq.                      [8] Via Electronic Mail
  Robert E. Hillman, Esq.
  Fish & Richardson P.c.
  1425 K Street, NW, Suite 1100
  Washington, DC 20005
  Tel: (202) 783-5070
  Fax: (202) 783-2331
  Email: cordell(G:)fr.com
  Email: kordziel(G:)fr.com
  Email: adavis@fr.com
  Email: whieldon(G:)fr.com
  Email: putman@fr.com
  Email: hillman(G:)fr.com
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 38 of 47 Page ID
                                 #:163705

   Certain Hybrid Electric Vehicles and Components Thereof                        337-TA-688




  John S. Goetz, Esq.                           o Via Hand Delivery
  Fish & Richardson P.e.                        o Via Overnight Federal Express Delivery
  601 Lexington Avenue, 52 nd Floor             o Via First Class Mail
  New York, NY 10022                            o Via Facsimile
  Tel: (212) 765-5070                           [g] Via Electronic Mail
  Fax: (212) 258-2291
  Email: goetz(a!fr.com

  Samuel F. Baxter, Esq.                        o Via Hand Delivery
  McKool Smith P.e.                             o Via Overnight Federal Express Delivery
  300 Crescent Court, Suite 1500                o Via First Class Mail
  Dallas, TX 75201                              o Via Facsimile
  Tel: (214) 978-4016                           [g] Via Electronic Mail
  Fax: (214) 978-4044
  Email: sbaxter@mckoolsmith.com




                                                lsi Shirli Tay
                                                Shirli Tay
                                                Legal Assistant
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 39 of 47 Page ID
                                 #:163706
    CERTAIN HYBRID ELECTRIC VEHICLES AND                Inv. No. 337-TA-688
    COMPONENTS THEREOF



                        PUBLIC CERTIFICATE OF SERVICE

    I, Marilyn R. Abbott, hereby certify that the attached ORDER 16 INITIAL
    DETERMINATION GRANTING JOINT MOTION TO TERMINATE
    INVESTIGATION BASED ON SETTLEMENT AGREEMENT has been served by
    hand upon the Commission Investigative Attorney, Erin D.E. Joffre, Esq., and the
    following parties as indicated, on July 22, 2010.




                                           Marilyn . Abbott, Secretary
                                           U.S. International Trade Commission
                                           500 E Street, SW
                                           Washington, DC 20436




    Counsel for Complainant Paice, LLC:

    Ruffin B. Cordell, Esq.                                ( ) Via Hand Delivery
    FISH & RICHARDSON, P.e.                                ( ...y\Tia Overnight Mail
    1425 K Street NW, 11th Floor                           ( ) Via First Class Mail
    Washington, DC 20005-3682                              ( ) Other: _ _ __



    Counsel for Respondents Toyota Motor Corporation,
    Toyota Motor North America, Inc., and Toyota Motor
    Sales, USA, Inc.:

    Marcia H. Sundeen, Esq.                                ( ,) ya Hand Delivery
    KENYON & KENYON, LLP                                   ( '1Via Overnight Mail
    1500 K Street, NW                                      ( ) Via First Class Mail
    Washington, DC 20005-1257                              ( ) Other: _ _ __
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 40 of 47 Page ID
                                 #:163707
    CERTAIN HYBRID ELECTRIC VEHICLES AND                Inv. No. 337-TA-688
    COMPONENTS THEREOF


                    PUBLIC CERTIFICATE OF SERVICE - PAGE 2



    Heather Hall                                    ( ) Via Hand Delivery
    LEXIS - NEXIS                                   (       Overnight Mail
    9443 Springboro Pike                            ( ) Via First Class Mail
    Miamisburg, OH 45342                            ( ) Other: _ _ __


    Kenneth Clair                                   ( Via Hand Delivery
    THOMSON WEST                                    (.I) Via Overnight Mail
    1100 Thirteenth Street NW, Ste. 200             ( ) Via First Class Mail
    Washington, DC 20005                            ( ) Other: _ _ __
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 41 of 47 Page ID
                                 #:163708




              UNITED STATES INTERNATIONAL TRADE COMMISSION
                             Washington D.C. 20436


                                                            )
In the Matter of                                            )
                                                            )       Inv. No. 337-TA-688
CERTAIN HYBRID ELECTRIC VEHICLES                            )
AND COMPONENTS THEREOF                                      )
-----------------------------------)
                    NOTICE OF COMMISSION DETERMINATION
                   NOT TO REVIEW AN INITIAL DETERMINATION
                       TERMINATING THE INVESTIGATION
                   ON THE BASIS OF A SETTLEMENT AGREEMENT

AGENCY:        U.S. International Trade Commission.

ACTION:        Notice.

SUMMARY: Notice is hereby given that the U.S. International Trade Commission has
determined not to review the final initial determination ("ID") (Order No. 16) issued by the
presiding administrative law judge ("ALJ") on July 22, 2010, which granted a joint motion to
terminate the above-captioned investigation based upon a settlement agreement.

FOR FURTHER INFORMATION CONTACT: Sidney A. Rosenzweig, Office of the General
Counsel, U.S. International Trade Commission, 500 E Street, S.W., Washington, D.C. 20436,
telephone (202) 708-2532. Copies of non-confidential documents filed in connection with this
investigation are or will be available for inspection during official business hours (8:45 a.m. to
5:15 p.m.) in the Office ofthe Secretary, U.S. International Trade Commission, 500 E Street,
S.W., Washington, D.C. 20436, telephone (202) 205-2000. General information concerning the
Commission may also be obtained by accessing its Internet server (http://www.usitc.gov). The
public record for this investigation may be viewed on the Commission's electronic docket (EDIS)
at http://edis.usitc.gov. Hearing-impaired persons are advised that information on this matter can
be obtained by contacting the Commission's TDD terminal on (202) 205-1810.

SUPPLEMENTARY INFORMATION: The Commission instituted this investigation on
October 5,2009, based on a complaint filed by Paice LLC ("Paice") of Bonita Springs, Florida.
74 Fed Reg. 52258-59 (Oct. 9, 2009). The complaint named as respondents Toyota Motor
Corporation of Japan and two U.S. subsidiaries (collectively "Toyota"). The complaint alleges
infringement by certain Toyota hybrid vehicles of claims of U.S. Patent No. 5,343,970.
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 42 of 47 Page ID
                                 #:163709




On July 19,2010, Paice and Toyota moved to terminate the investigation based upon a settlement
agreement. That same day, the Commission investigative attorney filed a response in support of
the motion. On July 22, 2010, the ALJ issued an ID (Order No. 16) granting the motion. No
petitions for review of the ID were filed.

The Commission has determined not to review the subject ID.

The authority for the Commission's determination is contained in section 337 of the Tariff Act of
1930, as amended (19 U.S.C. § 1337), and in sections 210.21(b) and 2lO.42-.45 ofthe
Commission's Rules of Practice and Procedure (19 C.F.R. §§ 210.21(b), 210.42-.45).

       By order of the Commission.




Issued: August 10,2010




                                               2
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 43 of 47 Page ID
                                 #:163710
   CERTAIN HYBRID ELECTRIC VEHICLES AND                   337-TA-688
   COMPONENTS THEREOF

                             CERTIFICATE OF SERVICE

  I, Marilyn R. Abbott, hereby certify that the attached NOTICE OF COMMISSION
  DETERMINATION NOT TO REVIEW AN INITIAL DETERMINATION
  TERMINATING THE INVESTIGATION ON THE BASIS OF A SETTLEMENT
  AGREEMENT has been served by hand upon the Commission Investigative Attorney,
  Erin D. E. Joffre, Esq., and the following parties as indicated, on
             t   11   2010




                                         Marilyn R.     bott Secretary
                                         U.S. InternatI     Trade Commission
                                         500 E Street, SW
                                         Washington, DC 20436




   On behalf of Complainant Paice LLC:

   Ruffin B. Cordell, Esq.                                ( ) Via Hand Delivery
   FISH&RICHARDSON P.C.                                   ( ) Via Overnight Mail
   1425 K Street, NW, Suite 1100                          ( "1/Via First Class Mail
   Washington, DC 20005                                   ( ) Other: _ _ __

   On behalf of Respondents Toyota Motor Corporation;
   Toyota Motor North America, Inc.; and, Toyota Motor
   Sales, U.S.A., Inc.:

   Marcia H. Sundeen, Esq.                                ( ) Via Hand Delivery
   KENYON & KENYON LLP                                    ( ) :Via Overnight Mail
   1500 K Street, NW                                      (0  Via First Class Mail
   Washington, DC 20005                                   ( ) Other: _ _ __
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 44 of 47 Page ID
                                 #:163711




               EXHIBIT 10
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 45 of 47 Page ID
                                 #:163712
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 46 of 47 Page ID
                                 #:163713
Case 8:10-ml-02151-JVS-FMO Document 5670 Filed 11/05/18 Page 47 of 47 Page ID
                                 #:163714

     TM 204                                    OFFICIAL GAZETTE                              OCTOBER 1, 2002
     SN 76-291,894. VARIFLEX, INC., MOORPARK, CA. FILED 7-
       30-2001.                                              CLASS 9—ELECTRICAL AND SCIENTIFIC
                                                             APPARATUS
                                                               FOR PARTS OF DRIVE TRAIN SYSTEMS FOR PAS-
                    QUIK SHED                                SENGER CARS, SUVS, MINIVANS, PICKUP TRUCKS,
                                                             BUSES AND TRUCKS, NAMELY, BATTERIES, FUEL
                                                             CELLS, ELECTRONIC CONTROLS FOR STEERING,
                                                             INVERTERS, WIRES AND CONNECTORS, COMPUTER
      NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO             HARDWARE AND SOFTWARE FOR CONTROLLING
     USE "SHED", APART FROM THE MARK AS SHOWN.               THE DRIVE TRAIN (U.S. CLS. 21, 23, 26, 36 AND 38).


     CLASS 6—METAL GOODS
      FOR TEMPORARY STRUCTURES, NAMELY, PRE-
     FABRICATED TEMPORARY SHEDS, GARAGES, GAZE-
     BOS, CAR PORTS AND SHADE COVERS HAVING
     METALLIC FRAMES (U.S. CLS. 2, 12, 13, 14, 23, 25
     AND 50).
                                                             SN 76-293,317. COLUMBIA ULTIMATE BUSINESS SYS-
                                                               TEMS, INC., VANCOUVER, WA. FILED 8-1-2001.
     CLASS 19—NON-METALLIC BUILDING MA-
     TERIALS
        FOR TEMPORARY STRUCTURES, NAMELY, PRE-
     FABRICATED TEMPORARY SHEDS, GARAGES, GAZE-
     BOS, CAR PORTS AND SHADE COVERS HAVING                                    ALIANT
     FABRIC OR CANVAS FRAME COVERINGS (U.S. CLS.
     1, 12, 33 AND 50).

                                                             CLASS 9—ELECTRICAL AND SCIENTIFIC
                                                             APPARATUS
                                                               FOR COMPUTER SOFTWARE FOR MANAGING
     SN 76-292,422. SIGNATURE FINANCIAL/MARKETING,           DEBT COLLECTION, INCLUDING GATHERING AND
       INC., WILMINGTON, DE. FILED 7-30-2001.                MAINTAINING FINANCIAL AND DEMOGRAPHIC IN-
                                                             FORMATION, REPORT GENERATION, NOTE TAKING
                                                             AND PAYMENT FACILITATION FOR USE IN DEBT
                                                             COLLECTION AND REVENUE RECOVERY (U.S. CLS.
                   ROADSMART                                 21, 23, 26, 36 AND 38).


     CLASS 37—CONSTRUCTION AND REPAIR                        CLASS 41—EDUCATION AND ENTERTAIN-
                                                             MENT
       FOR EMERGENCY ROADSIDE ASSISTANCE; STO-
     LEN VEHICLE TRACKING; REMOTE VEHICLE DOOR                 FOR ARRANGING AND CONDUCTING EDUCA-
     UNLOCKING SERVICES; REMOTE VEHICLE REPAIR               TIONAL SEMINARS RELATED TO DEBT COLLECTING
     DIAGNOSTICS SERVICES; AUTOMATIC VEHICLE COL-            AND REVENUE RECOVERY (U.S. CLS. 100, 101 AND
     LISION NOTIFICATION (U.S. CLS. 100, 103 AND 106).       107).


     CLASS 39—TRANSPORTATION AND STO-
     RAGE
      FOR TRAVEL INFORMATION SERVICES, NAMELY,
     PROVIDING INDIVIDUALIZED TRAVEL DIRECTIONS
     AND TRAFFIC INFORMATION (U.S. CLS. 100 AND 105).

                                                             SN 76-293,980. NATIONAL RAILROAD PASSENGER COR-
     CLASS 42—SCIENTIFIC, COMPUTER AND                         PORATION, WASHINGTON, DC. FILED 8-2-2001.
     LEGAL SERVICES
       FOR PROVIDING WEATHER INFORMATION; PRO-
     VIDING INFORMATION SPECIFIC TO USER’S INTER-
     ESTS VIA WIRELESS COMMUNICATION (U.S. CLS. 100
     AND 101).
                                                                           CLUBACELA

                                                              OWNER OF U.S. REG. NO. 2,426,624.

     SN 76-292,932. PAICE CORPORATION, SILVER SPRING,
       MD. FILED 7-31-2001.                                  CLASS 35—ADVERTISING AND BUSINESS
                                                               FOR PROVIDING FACILITIES FOR BUSINESS CON-
                                                             FERENCES AND THE USE OF OFFICE EQUIPMENT
                  HYPERDRIVE                                 FOR TRAVELERS WITHIN TRAIN CARS (U.S. CLS. 100,
                                                             101 AND 102).


     CLASS 7—MACHINERY                                       CLASS 45—PERSONAL SERVICES
       FOR DRIVE TRAIN SYSTEMS COMPRISED OF TRAC-              FOR CONCIERGE SERVICES FOR OTHERS COM-
     TION MOTORS, STARTER GENERATOR MOTORS,                  PRISING MAKING REQUESTED PERSONAL AR-
     BRAKES, ENGINES, TORQUE CONVERTERS, AND                 RANGEMENTS AND RESERVATIONS AND
     TRANSMISSIONS FOR PASSENGER CARS, SUVS, MINI-           PROVIDING CUSTOMER-SPECIFIC INFORMATION TO
     VANS, PICKUP TRUCKS, BUSES AND TRUCKS (U.S.             MEET INDIVIDUAL NEEDS RENDERED TOGETHER
     CLS. 13, 19, 21, 23, 31, 34 AND 35).                    IN TRAIN CARS (U.S. CLS. 100 AND 101).
